941 F.2d 1210
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald SCOZZARELLA, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-3156.
United States Court of Appeals, Sixth Circuit.
Aug. 14, 1991.

1
Before KENNEDY and MILBURN, Circuit Judges, and ZATKOFF, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
The parties were asked to inform the court by May 23, 1991, if they wished oral argument.   Neither party responded, therefore, the case will be submitted on the briefs.


4
Donald Scozzarella filed applications for disability insurance benefits under the Social Security Act in which he claimed that he was totally disabled as a result of injuries incurred in a 1962 automobile accident.   The Secretary denied Scozzarella's request and he appealed this decision to the district court pursuant to 42 U.S.C. § 405(g).   The matter was referred to a magistrate who recommended that the Secretary's decision be affirmed.   The district court adopted the magistrate's recommendation, over Scozzarella's objections, and this appeal followed.   The parties have briefed the issues.


5
Upon consideration, we find no error in the proceedings on review.   Our review is limited to determining whether the findings of the Secretary are supported by substantial evidence and to deciding whether the Secretary employed the proper legal criteria in reaching those findings.  42 U.S.C. § 405(g);   Gibson v. Secretary of Health, Ed. and Welfare, 678 F.2d 653, 654 (6th Cir.1982).   The claimant bears the burden to show that he is unable to engage in any substantial gainful activity by reason of a medically determinable physical impairment which can be expected to last for a continuous period of not less than twelve (12) months.  42 U.S.C. § 423(d)(1)(A).


6
We have examined the record and find substantial evidence in support of the Secretary's decision.   We do not doubt that claimant actually incurred serious injuries in his automobile accident;  we merely find substantial evidence in the record to support the Secretary's decision that the injuries, while severe, are not totally disabling.


7
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation